Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 15 objected to because of the following informalities:  Claims recites “of of I+jQ”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant claims “a first plurality of the digital IF samples and a second plurality of the digital IF samples correspond to one selected from a group consisting of a frame of chirp, a single chirp in a frame and a sequence of chirps in a frame”. “a frame of chirp, a single chirp in a frame and a sequence of chirps in a frame” describe a transmitted signal and not a type of sample. It is therefore unclear if the samples are a transmitted signal or if the samples are a result of sampling one of these types of signals.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea as explained in the Step 2A, Prong 1 analysis below. This judicial exception is not integrated into a practical application as explained in the Step 2A, Prong 2 analysis below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as explained in Step 2B analysis below.
STEP 2A, Prong 1:
Claim 11 recites “computing at least one failure metric based on digital IF samples received from the complex baseband” and “determining whether or not a failure has occurred based on the at least one failure metric in order to detect a functional safety failure in the radar system” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation also recites a patent-ineligible abstract idea.  
Claim 12 recites “computing at least one failure metric comprises computing a ratio of energy in a first plurality of the digital IF samples and a second plurality of the digital IF samples” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation also recites a patent-ineligible abstract idea.  
Claim 13 recites “computing at least one failure metric comprises computing a measure of cross-correlation between a first plurality of the digital IF samples and a second plurality of the digital IF samples” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance 
Claim 14 recites “computing at least one failure metric comprises checking for signal content in an image band in excess of thermal noise” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation also recites a patent-ineligible abstract idea.  
Claim 15 recites “signal content in the image band in excess of thermal noise is detected by comparing negative bins of a complex Fast Fourier Transform of I+jQ sample data” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation also recites a patent-ineligible abstract idea.  
Claim 16 recites “computing at least one failure metric comprises checking sub-bands of the image band for signal content in excess of thermal noise” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation also recites a patent-ineligible abstract idea.  
Claim 17 recites “determining whether or not a failure has occurred comprises ignoring the at least one failure metric when interference from another radar is detected.” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance expressly recognizes mathematical 
Claim 18 recites “computing at least one failure metric comprises recomputing the at least one failure metric as a comparison of interference detected in a first plurality of the digital IF samples and interference detected in a second plurality of the digital IF samples if interference from another radar is detected” entails performing mathematical concepts such as by determining a mathematical relationship or performing a mathematical calculation. The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation also recites a patent-ineligible abstract idea.  
STEP 2A, PRONG 2:
In addition to reciting the above-noted abstract ideas, various additional elements of claim 1 do not integrate these abstract ideas into a practical application.  Claim 1 recites “receiving digital IF samples from a complex baseband.”  This recitation merely recites the data gathering step of transferring data, it does not positively recite a complex baseband. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. MPEP § 2106.05(g).  Therefore, this recitation does not add any meaningful limitations to the abstract idea.
With respect to claim 19, This judicial exception is not integrated into a practical application because “a first plurality of the digital IF samples and a second plurality of the digital IF samples correspond to one selected from a group consisting of a frame of chirp, a single chirp in a frame and a sequence of chirps in a frame” are merely details of the IF samples are therefore do not integrate the method into a practical application.
With respect to claim 20, This judicial exception is not integrated into a practical application because “the radar system is a Frequency Modulated Continuous Wave radar system” are merely details of the radar system is not positively recited in the claims and are therefore do not integrate the method into a practical application.
STEP 2B:
Under step 2B of the 2019 Guidance, we next analyze whether claim 11 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
As discussed above, the only additional limitation recited is the data that is collected from a complex baseband and are merely details of a radar system.  This recitation does not, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 17-26 of U.S. Patent No. 10641866. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10641866 claims:
With respect to claim 1 and 11, U.S. Patent No. 10641866 claims a method for failure detection in a radar system, the method comprising: receiving digital IF samples from a complex baseband computing at least one failure metric based on the first plurality of digital IF samples received from the complex baseband; and determining whether or not a failure has occurred based on the at least one failure metric in order to detect a functional safety failure in the radar system (claim 17). With respect to claim 1, while claim 17 doesn’t claim the method being a U.S. Patent No. 10641866 to include the method being used in a radar system because the method is a method for detecting failure in a radar system.
With respect to claim 2 and 12, U.S. Patent No. 10641866 claims computing at least one failure metric comprises computing a ratio of energy in a first plurality of the digital IF samples and a second plurality of the digital IF samples (claim 18).
With respect to claim 3 and 13, U.S. Patent No. 10641866 claims computing at least one failure metric comprises computing a measure of cross-correlation between a first plurality of the digital IF samples and a second plurality of the digital IF samples (claim 19)
With respect to claim 4 and 14, U.S. Patent No. 10641866 claims computing at least one failure metric comprises checking for signal content in an image band in excess of thermal noise (claim 20)
With respect to claim 5 and 15, U.S. Patent No. 10641866 claims a signal content in the image band in excess of thermal noise is detected by comparing negative bins of a complex Fast Fourier Transform of I+jQ sample data (claim 21)
With respect to claim 6 and 16, U.S. Patent No. 10641866 claims computing at least one failure metric comprises checking sub-bands of the image band for signal content in excess of thermal noise (claim 22)
With respect to claim 7 and 17, U.S. Patent No. 10641866 claims determining whether or not a failure has occurred comprises ignoring the at least one failure metric when interference from another radar is detected (claim 23)
With respect to claim 8 and 18, U.S. Patent No. 10641866 claims computing at least one failure metric comprises recomputing the at least one failure metric as a comparison of interference detected in a first plurality of the digital IF samples and interference detected in a second plurality of the digital IF samples if interference from another radar is detected (claim 24)
With respect to claim 9 and 19, U.S. Patent No. 10641866 claims first plurality of the digital IF samples and a second plurality of the digital IF samples correspond to one selected from a group consisting of a frame of chirps, a single chirp in a frame, and a sequence of chirps in a frame (claim 25)
With respect to claim 10 and 20, U.S. Patent No. 10641866 claims the radar system is a Frequency Modulated Continuous Wave (FMCW) radar system (claim 26)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 9-11, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse (DE 102011055693) in view of Jenkins et al (WO 2014112929).
With respect to claim 1 and 11, Hesse teaches a radar system (abs “a radar device for transmitting a signal in a frequency band”) comprising: a receive channel comprising a complex baseband (page 3, last line to page 4 line 4, “mixture with that of the voltage-controlled oscillator 2 signal generated a baseband signal whose amplitude characteristic is determined in an ideal mixer solely by the phase position of the received signal relative to the signal generated by the voltage controlled oscillator”); digital IF samples received from the complex baseband (page 4, lines 10-17, “This detection is digital, since the output signal of the bandpass filter anyway from an analog-to-digital converter 8th is converted to the other signal processing means in a resolution of 12 bits analog-digital.”).
With respect to claim 1 and 11, Hesse does not teach a processor coupled to the receive channel wherein the processor is configured to execute instructions to compute at least Jenkins teaches a processor coupled to the receive channel wherein the processor is configured to execute instructions to compute at least one failure metric and detect a functional safety failure in the radar system (page 6, lines 1-13, “the amplitude of the at least one frequency component being lower than the detection threshold provides the indication of hardware failure”). It would have been obvious to modify Hesse to include a processor coupled to the receive channel wherein the processor is configured to execute instructions to compute at least one failure metric and detect a functional safety failure in the radar system because it would determine if the radar system was still operating correctly.
With respect to claim 6 and 16, Hesse teaches receiving a signal which would require the signal to be in one signal band and therefore the received signal can be interpreted as being in one large subband.
With respect to claim 9 and 19, Hesse teaches a first plurality of the digital IF samples and a second plurality of the IF samples correspond to one selected from a group consisting of a frame of chirps, a single chirp in a frame, and a sequence of chirps in a frame (page 2, last 5 lines, “Depending on whether the frequency of the signal fragments is increased or decreased within one cycle, i.e. whether Δf> 0, Δf <0 or Δf = 0, a clock is also referred to as upchirp, downchirp or Doppler chirp. Upchirps, downchirps and / or Doppler chirps are preferably transmitted alternately.”)
With respect to claim 10 and 20, Hesse
Claims 4, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse in view of Jenkins et al (WO 2014112929) as applied to claims 1 and 11 above, and further in view of Moriuchi et al (US 20160154103).
With respect to claim 4 and 14, Moriuchi teaches checking for signal content in an image band in excess of thermal noise (para 157, “the history peak extracting unit 79 uses the frequency of the prediction value as a reference frequency, and extracts frequency peaks existing in a predetermined frequency range between frequencies on the positive side and negative side from the reference frequency (for example, between +3 BIN and −3 BIN”). Jenkins teaches the one failure metric being in a frequency band (“the amplitude of the at least one frequency component being lower than the detection threshold provides the indication of hardware failure”). It would have been obvious tm modify Hesse in view of Jenkins to include the at least one failure metric is computed by checking for signal content in an image band in excess of thermal noise because mixed signals have a signals on the positive and negative of the down-converted carrier frequency. And it is expected that a detected signal would be above signal noise.
With respect to claim 17 and 18, since the claims having contingent limitations, the claims only include those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met. Since the conditions of when interference from another radar is detected and if interference from another radar is detected are conditions that do not need to be meet, the claims are rejected because all of the features of claims 14 are rejected.
Allowable Subject Matter
Claims 2-3, 5, 7-8, 12-13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648